                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

David A. Badhwa, et al.,
                                                    CIVIL NO. 18-cv-2258

       Plaintiffs,

v.                                                  ORDER

Veritec, Inc., et al.,

       Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated November 21, 2018. No

objections have been filed to that Report and Recommendation in the time period

permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED:

       1.      Defendant and Third-Party Plaintiff Veritec, Inc.’s Motion to Remand

[Docket No. 11] be GRANTED IN PART AND DENIED IN PART.

       2.      The Court retain jurisdiction over those counterclaims to Veritec, Inc.’s

Third-Party Complaint that seek declaratory relief, and that all other claims be remanded

to state court.          LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated:12/13/18

                                          s/Patrick J. Schiltz______________________
                                          Patrick J. Schiltz
                                          United States District Court Judge
